DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/22 has been entered.
 
Response to Amendments and Arguments
The response filed on 8/3/22 has been entered. 

Applicant’s arguments filed 8/3/22 have been fully considered but they are not deemed to be persuasive.

Claims 11 and 14-16 are pending in this office action.
	
Claim(s) 11 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostojik (Annals of Medicine, 2015; 47: 301-304) and as evidenced by Orenstein Medical review (2009) .
With regards to instant claim 11 Ostojik teaches administering molecular hydrogen in the treatment of cancer (see abstract, pg. 301-302) at a concentration of about 2-4% (see Table |, pg. 303, thus not more than 18.5%). The reference also states that administration of molecular H2 improves outcome in liver patient (see sec under Key messages). As evidence fatigue is a common symptom of liver tumor/cancer (see attached Orenstein, 2009) and modes of administration is via inhalation (see pg. 303 above Table I). The reference also teaches fewer loss of appetite as required by instant claim 11.
Applicant argues that the Examiner incorrectly interpreted Applicant's scope of the claims as follows: "The hydrogen molecule is administered less than 18.5% by volume to a human subject to reduce cancerous pain (i.e., the patient population has cancer and suffering from cancer). 
 In response, Applicant’s argument is found not persuasive because the claims recite a concentration not more than 18.5%. Ostojik teaches administering molecular hydrogen in the treatment of cancer (see abstract, pg. 301-302) at a concentration of about 2-4% (see Table |, pg. 303, thus not more than 18.5%).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Medical Gas Research 2011, 1:11) in view of Sircus (Molecular hydrogen (2016) and Ostojik (Annals of Medicine, 2015; 47: 301-304)
With regards to instant claims 11, Kang teaches a hydrogen-rich water composition administered to patients with cancer suffering from fatigue (see abstract, a symptom attributed to cancer) in the form of a therapeutic medical gas (see abstract) in the form of a hydrogen –dissolved liquid (see pg. 2, under Methods, as required by instant claim 2) wherein the composition is administered orally as a drink (see pg. 2, rt col, first two lines, as required by instant claim 5) prepared in situ using a magnesium stick (see under methods lft col last para, as required by instant claim 14) to humans (see pg. 7, lft col., as required by instant claim 8).  With regards to instant claim 10, the administration of hydrogen dissolved in water will intrinsically suppress the growth of cancer because the claimed limitation appears to be a result or property of the administration of the molecular hydrogen.  As such, the claimed limitations appear to be met by the prior art.  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed method.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the function of the product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  With regards to instant claim 16, the reference did not teach that the method is done under atmospheric pressure, therefore, under normal circumstances of administration at a room temp, the atmospheric pressure will be the same as recited by instant claim 16. 
However, Kang fails to per se to teach the concentration is not more than 18.5%, and that the subject has terminal cancer.
Sircus teaches oral administration to late stage cancer patients (See sec. under Widget..) wherein the molecular hydrogen for treating pain (see sec under Hydrogen, inflammation and Pain)  by inhalation of H2 gas that will suppress  brain injury Hydrogen water erases ROS indispensable for tumor cell growth and H2 can be used as an effective antioxidant therapy; owing to its ability to rapidly diffuse across membranes, it can reach and react with cytotoxic ROS and thus protect against oxidative damage and it is known that ROS are involved in metastatic processes including invasion of cancer cells into surrounding primary tumor sites. Mizuno et al. teach hydrogen rich water improves quality of life (see abstract)  wherein it improves mood, anxiety in daily life of the person (see Tittle and abstract) and administered orally (see abstract as required by instant claim 5) at a concentration of 0.8-1.2 ppm (see pg. 249, lft col. lines 1-14, as required by instant claim 4) wherein the patient is a cancer patient  (see 1st para lines 1-4, pg. 248, lft col). With regards to instant claim 16, the reference did not teach that the method is done under atmospheric pressure, therefore, under normal circumstances of administration at a room temp, the atmospheric pressure will be the same as recited by instant claim 16. Therefore, it is obvious that taking medicines normally is in an environment at atmospheric pressure.
With regards to instant claim 11 Ostojik teaches administering molecular hydrogen in the treatment of cancer (see abstract, pg. 301-302) at a concentration of about 2-4% (see Table |, pg. 303, thus not more than 18.5%). The reference also states that administration of molecular H2 improves outcome in liver patient (see sec under Key messages). As evidence fatigue is a common symptom of liver tumor/cancer (see attached Orenstein, 2009) and modes of administration is via inhalation (see pg. 303 above Table I). The reference also teaches fewer loss of appetite as required by instant claim 11..
It would have been obvious to one of ordinary skill in the art to substitute Kang’s patients with cancer suffering from fatigue to Sircus’s patient treating cancer with pain  at a concentration  no more than 18.5% (as taught by Ostolik with a reasonable expectation of success that administering to a cancer patient in need thereof a hydrogen gas will lead to success because the combination of references makes it obvious to do so.  

Applicant’s argument has been considered but moot to the new rejection supra. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        12/5/22